Title: To Benjamin Franklin from John Shaffer, 4 January 1784
From: Shaffer, John
To: Franklin, Benjamin


          
            Sir
            Paris ce 4 Janvier 84./.
          
          Was theire ever an Example of aney person in Life to be abandoned as I am, you may be asured it is with great Reluctance that I persist in adressing my Self to you, in my last I took the liberty of asking you what Mr Barclay had Concluded to do for me, as Mr Barclay before his departure Refered me to you for an Answer of what you had Concluded upon at your last meating with Mr Beaumont, do Not Keep me aney longer in Suspence I beg of you, if I am to Expect my Judment in Parlement that I may make my defence, my Reporteuer is Not as yet Nominated but Expect he will hourorly when I hope you will Not abandon me in the Absance Of Mr. Barclay, I have Not as yet Seen Mr Beaumont, wich Gives me Pain, as to my Situation Mr Beaumont has Certainly gave you a tableau.
          I imbrace the Opertuenety of wishng you an agreable and happe New year.
          I have the honour to be with Profound Respect your Exelencys Most Obedent and very humble Servant
          
            J Schaffer
          
          
            PS I am in the most Cruel situation in life and live upon the blacke bread of the Prison this 15 days
            
          
         
          His Excelency Docter Franklin
        